DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: The text at paragraph [0160] of page 31 of the specification is not fully legible and will need to be resubmitted.  
Appropriate correction is required.
Claim Objections
Claims 2, 5-10, 12, 13, and 15-20 are objected to because of the following informalities: claim 2, line 1, recites “parameters” while the antecedent, in claim 1, line 2, recites “parameter”. Please correct for consistency.
  As per claim 5, line 2, with respect to “parameters” see claim 2.
As per claim 6, line 1, please spell out “SRS”.
As per claim 7, please spell out “SRI” as recited in the claim. 
 As per claim 8, with respect to “SRI”, see claim 7. 
 As per claim 10, with respect to SRI” see claim 7.
 As per claim 12, line 1, with respect to “parameters”, see claim 2.

 	Claim 15, line 2, “the” is repeated twice. 
As per claim 16, please spell out “SRS”, as recited in the claim.
As per claim 17, please spell out “SRI”, as recited in the claim.
As per claim 18, line 1, with respect to “SRI”, see claim 17.
Any claim whose base claim is objected is likewise objected.
 Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the number of transmission beam parameters”, recited in claim 14, lines 1-2, lacks of proper antecedent basis. Examiner notes that corresponding method claim 4 correctly recites “a number of transmission beam parameters” in line 1.
Allowable Subject Matter
Claims 1, 3-4 and 11 are allowed.

Claims 2, 5-10, 12, 13, 15-20 would be allowable if amended to overcome the objection sets for the above.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record do not teach or fairly suggest, in combination with the other claimed limitations, the limitations of “transmitting a first repetition of a CG or SPS transmission on a first transmission opportunity of the plurality of transmission opportunities based upon the transmission beam parameter configured for the first transmission opportunity; and transmitting a second repetition of the CG or SPS transmission on a second transmission opportunity of the plurality of transmission opportunities based upon the transmission beam parameter for the second transmission opportunity”, recited in the base claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633